EXHIBIT 10.1

RESTRICTED STOCK UNIT AWARD AGREEMENT

KeyCorp grants to the Participant named below, in accordance with the terms, and
subject to the conditions, of the KeyCorp 2013 Equity Compensation Plan (the
“Plan”), this Restricted Stock Unit Award Agreement (the “Award Agreement”) and
the attached Acceptance Agreement, an award of the number of Restricted Stock
Units (“Units” or “Award”), on the Date of Grant, each as set forth below. Each
Unit represents the contingent right to receive one Common Share, subject to the
terms and conditions set forth in the Plan, this Award Agreement and the
Acceptance Agreement.

 

Name of Participant:

   [Participant Name]   

Number of Units:

   [Shares Granted]   

Date of Grant:

   [Grant Date]   

Vesting:

  

100 percent of the Units shall vest on the third anniversary of the Date of
Grant (the “Vesting Date”), provided that the Participant shall have remained in
the continuous employ of KeyCorp and its affiliates (“Key”) through the Vesting
Date.

 

Notwithstanding the immediately preceding sentence, and notwithstanding any
provision of the Plan, any unvested Units shall vest immediately (i) in the
event of the Participant’s death, Disability or Termination Under Limited
Circumstances, or (ii) if, within two years following the date of a Change of
Control, the Participant’s employment with Key terminates for any reason other
than a Voluntary Resignation or a Termination for Cause.

  

Payment:

   The Common Shares underlying any portion of the Award that becomes vested
(including dividend equivalents as provided pursuant to Section 4 of this Award
Agreement) shall be delivered within 30 days after the Vesting Date, subject to
the other terms and conditions of this Award Agreement.   

 

  

The Participant must accept the Award online in accordance with the procedures
established by KeyCorp and the Award administrator or this Award Agreement may
be cancelled by KeyCorp, in its sole discretion. By accepting the Award in
accordance with these procedures, the Participant acknowledges that:

 

  •  

This Award is subject to the KeyCorp Incentive Compensation Program and Policy,
as amended from time to time. The Participant understands and agrees that the
Award is subject to risk-balancing in accordance with the procedures set forth
in the Incentive Compensation Program and Policy. These procedures permit Key,
in its sole discretion, to decrease, forfeit, or initiate a clawback, of all or
any part of the Award under certain circumstances, including in the event that
the Participant receives a “Does Not Meet” risk rating on his or her DHP
scorecard, and/or in the event that the Participant’s business unit experiences
negative pre-provision net revenue (before allocated costs) or significant
credit, market or operational losses. If a significant risk event occurs,
whether at the individual or business level, a root cause analysis may be
conducted, which may result in a risk adjustment of the Award.

 

  •  

The Participant understands that as a condition to receiving the Award, the
Participant must agree to be bound by and comply with the terms and conditions
of the Plan, the Award Agreement and related Acceptance Agreement. As soon as
the Participant accepts the Award, the terms and conditions of the Award
Agreement and Acceptance Agreement will constitute a legal contract that will
bind both the Participant and KeyCorp.

Additional Terms

1.          Effect of Termination.  The unvested portion of the Award shall be
forfeited automatically without further action or notice if the Participant
ceases to be continuously employed by Key for any reason (including,
notwithstanding any provision of the Plan, the Participant’s retirement) other
than as provided under the “Vesting” section above (related to death,
Disability, Termination Under Limited Circumstances or certain terminations in
connection with a Change of Control). For purposes of this Section 1, the
continuous employment of the Participant shall not be deemed to have been
interrupted, and



--------------------------------------------------------------------------------

the Participant shall not be deemed to have ceased to be an employee of Key, by
reason of the transfer of employment among KeyCorp and its affiliates.

2.          Harmful Activity.  Notwithstanding any other provision of this Award
Agreement to the contrary, if the Participant engages in any Harmful Activity
prior to or within twelve months after the Participant’s termination of
employment with Key, then any unvested portion of the Award not otherwise
forfeited at the time of such termination shall be immediately forfeited without
further action or notice and any Common Shares delivered in payment of the Award
within one year prior to the Participant’s termination of employment, and any
Profits realized by the Participant from the sale of such Common Shares, shall
become immediately due and payable to KeyCorp upon KeyCorp’s demand. This
Section 2 shall survive the termination of Participant’s employment.

3.          KeyCorp Stock Ownership Guidelines.      If the Participant is
subject to and has not met the KeyCorp Stock Ownership Guidelines, the
Participant may not sell or otherwise transfer the Common Shares delivered upon
vesting in the Award until and unless the Participant meets the Stock Ownership
Guidelines or terminates his or her employment with Key; provided, however, that
notwithstanding the foregoing, the Participant may sell the number of Common
Shares necessary to satisfy any withholding tax obligation that may arise in
connection with vesting in this Award even if the Participant has not met the
Stock Ownership Guidelines.

4.          Dividend Equivalents.    Each Unit is granted with a related
dividend equivalent which is subject to the same terms and conditions as the
Units. Each dividend equivalent represents the right to payment of any dividends
paid on a Common Share between the Date of Grant and the Vesting Date of the
related Unit. Dividend equivalents are deemed reinvested in Common Shares (based
upon the Fair Market Value per Common Share on the date the related dividend is
paid to KeyCorp shareholders), which will be delivered at the same time as the
Common Shares are delivered upon vesting in the related Unit.

5.          Relation to Other Benefits.  Any economic or other benefit to the
Participant under this Award Agreement shall not be taken into account in
determining any benefits to which the Participant may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
Key and shall not affect the amount of any life insurance coverage available to
any beneficiary under any life insurance plan covering employees of Key.

6.          Taxes and Withholding.  To the extent that Key is required to
withhold any federal, state, local or other taxes in connection with the
delivery of Common Shares under this Award Agreement, then Key shall retain a
number of Common Shares otherwise deliverable hereunder with a value equal to
the required withholding (based on the Fair Market Value of the Common Shares on
the date of delivery); provided that in no event shall the value of the Common
Shares retained exceed the minimum amount of taxes required to be withheld or
such other amount that will not result in a negative accounting impact.

7.          Entire Agreement; Amendments.    This Award Agreement, along with
the Plan and the related Acceptance Agreement, contains the entire agreement and
understanding of the parties with respect to the subject matter contained
therein, and supersedes all prior written or oral communications,
representations and negotiations in respect thereto. KeyCorp may modify or amend
this Award Agreement at any time upon written notice to the Participant. In the
event of any inconsistency between the provisions of this Award Agreement or the
related Acceptance Agreement, on the one hand, and the Plan, on the other, the
Plan shall govern.

8.          Administration.  KeyCorp shall have the right, in accordance with
the Plan, to determine any questions which arise in connection with the Award.
All such determinations and decisions shall be final, conclusive and binding on
all persons, including Key, the Participant and the Participant’s estate and
beneficiaries.

9.          Successors and Assigns.  Without limiting Section 14.1 of the Plan,
the provisions of this Award Agreement shall inure to the benefit of, and be
binding upon, the successors, administrators, heirs, legal representatives and
assigns of the Participant, and the successors and assigns of KeyCorp.

10.          Compliance with Section 409A of the Internal Revenue Code.    To
the extent applicable, it is intended that this Award comply with the provisions
of Section 409A of the Code (“Section 409A”). The Award shall accordingly be
administered in a manner consistent with this intent, and any provision that
would cause the Award to fail to satisfy Section 409A shall have no force and
effect until amended to comply with Section 409A. In particular, to the extent
that the Participant’s right to receive payment under the Award becomes vested
and the event triggering the Participant’s right to payment is the Participant’s
termination of employment, then notwithstanding anything herein to the contrary,
payment will be made to the Participant, to the extent necessary to comply with
Section 409A, on the earlier of (a) the Participant’s



--------------------------------------------------------------------------------

“separation from service” (determined in accordance with section 409A);
provided, however, that if the Participant is a “specified employee” (determined
in accordance with KeyCorp’s policies), the date of payment shall not occur
until the first business day of the seventh month following the date of the
Participant’s separation from service with Key, or (b) the Participant’s death.

11.          Definitions.         Capitalized terms used herein without
definition shall have the meanings assigned to them in the Plan.



--------------------------------------------------------------------------------

ACCEPTANCE AGREEMENT

I acknowledge receipt of the attached Award and in consideration thereof, I
accept such Award subject to the terms and conditions of the Plan, the Award
Agreement, and the restrictions that are set forth in this Acceptance Agreement.

I also understand and agree that the restrictions set forth in this Acceptance
Agreement are (i) in addition to, and do not in any way limit or vary the
restrictions that are contained in any other agreement, plan, policy, or
practice that are applicable to me as an employee of Key, and (ii) binding upon
me regardless of whether I vest, sell, transfer, pledge, hypothecate, or
otherwise dispose of the Award or any of the Common Shares to be paid to me upon
vesting in the Award.

1.  I recognize the importance of preserving the confidentiality of Non-Public
Information of Key, and I acknowledge and agree that: (a) during my employment
with Key, I will acquire, reproduce, and use such Non-Public Information only to
the extent reasonably necessary for the proper performance of my duties;
(b) both during and after my employment with Key, I will not use, publish, sell,
trade or otherwise disclose such Non-Public Information; and (c) upon the
termination of my employment with Key, I will immediately return to Key all
documents, data, and things in my possession or to which I have access that
involve such Non-Public Information. I also agree to enter into and to execute
nondisclosure agreements in favor of Key and others doing business with Key with
whom Key has a confidential relationship.

2.  I acknowledge and agree that the duties of my position at Key may include
the development of Intellectual Property, and that any Intellectual Property
which I create with any of Key’s resources or assistance, or which pertains to
the business of Key is the property of Key. I hereby agree and I hereby assign
to Key all right, title, and interest in and absolute title to such Intellectual
Property, including, without limitation, copyrights, trademarks, service marks,
and patents in or to (or associated with) such Intellectual Property and I agree
that I will execute all patent applications and assignments thereof on Key’s
behalf without additional compensation.

3.  Except in the proper performance of my duties for Key, I acknowledge and
agree that from the date hereof through a period of one (1) year after the
termination of my employment with Key for any reason, I will not, directly or
indirectly, for myself or on behalf of any other person or entity, hire or
solicit or entice for employment any Key Employee, without the written consent
of Key (which consent Key may grant or withhold in its discretion). “Key
Employees” shall include (i) all current Key employees, and (ii) all persons who
were employed by Key at any time during the six (6) month period prior to my
termination from Key.

4.  (a) Except in the proper performance of my duties for Key, I acknowledge and
agree that from the date hereof through a period of one (1) year after the
termination of my employment with Key for any reason, I will not, directly or
indirectly, for myself or on behalf of any other person or entity, call upon,
solicit, or do business with any Key customer or potential customer with whom I
interacted, became acquainted, or learned of through access to information while
employed at Key, without the written consent of Key (which consent Key may grant
or withhold in its discretion).

(b)  In the event that my employment with Key is terminated as a result of a
Termination Under Limited Circumstances, the restrictions in paragraph 4(a) of
this Acceptance Agreement shall become inapplicable to me; however, the
restrictions in paragraphs 1, 2, and 3 of this Acceptance Agreement shall remain
in full force and effect.

5.  The aforementioned restrictions in paragraphs 1, 2, 3 and 4(a) shall not
apply in the event that, within the 2-year period commencing on a Change of
Control: (i) my employment with Key is terminated as a result of a Termination
Under Limited Circumstances, or (ii) I terminate employment with Key after a
relocation of my principal place of employment more than 35 miles from my
principal place of employment immediately prior to the Change of Control, or
after a reduction in my base salary after a Change of Control.

6.  I agree that the Plan, the Award Agreement and this Acceptance Agreement
will be governed by Ohio law without regard to the conflicts of laws principles,
and that if any term, condition, clause or provision of the Plan, the Award
Agreement or this Acceptance Agreement is determined by a Court of competent
jurisdiction to be void or invalid at law, then only that term, condition,
clause or provision determined to be void or invalid shall be stricken, and the
remainder of the Plan, the Award Agreement and this Acceptance Agreement shall
remain in full force and effect in all other aspects.

I also understand and agree that if I engage in any activity that is in
violation of the Plan, the Award Agreement or this Acceptance Agreement, such
conduct may cause serious damage and irreparable injury to Key, and Key at its
election may terminate my employment (if I am still employed), seek monetary
damages and attorney fees, and injunctive relief without the necessity of
posting bond, as well as any and all other equitable relief to which it may be
entitled under the law, the Plan, the Award Agreement and this Acceptance
Agreement.

* * * * *